Citation Nr: 1044176	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-03 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, D.W., and J.R.T.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2004 rating decision in which the RO granted service 
connection and assigned an initial 30 percent rating for PTSD, 
effective January 30, 2004.  In October 2004, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) was 
issued in November 2005, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in January 2006.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for his PTSD, 
the Board has characterized this claim in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).

In September 2010, the Veteran and two friends testified during a 
hearing before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.   During the hearing, 
the Veteran submitted additional evidence directly to the Board, 
with a waiver of initial RO consideration of the evidence.  See 
38 C.F.R. §§ 20.800, 20.1304 (2010).  

For the reason expressed below, the matter on appeal is being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran when further action, 
on his part, is required. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The Veteran's last examination of record pertaining to his PTSD 
was in April 2004.  Although the Veteran was scheduled for two 
more recent examinations, he failed to report for those 
examinations.  The Board finds, however, that the Veteran's 
examination over six years ago is too remote to accurately 
determine a rating for PTSD.  Further, at the April 2004 
examination, the Veteran was semi-intoxicated, and the examiner 
had difficulty determining the degree of severity of the 
Veteran's PTSD symptomatology.

Thus, to ensure that the record includes sufficient medical 
evidence to properly consider the propriety of the 30 percent 
rating currently assigned, the Board finds that a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate the 
service-connected disability on appeal.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide a veteran with a 
thorough and contemporaneous medical examination).

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by a psychiatrist or psychologist, at a VA medical 
or VA-contract facility.  If a VA-contract examination is 
scheduled, the RO should schedule the examination as close 
as possible to the Veteran's home address.  The Veteran is 
hereby advised that failure to report to the scheduled 
examination, without good cause, may result in denial of his 
claim for an higher initial rating for PTSD (as this claim, 
emanating from a claim for, and award of, service connection, 
will be considered on the basis of the evidence of record).  See 
38 C.F.R. § 3.655 (2010).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the Veteran 
fails to report to the scheduled examination, the RO must obtain 
and associate with the claims file a copy of any notice(s) of the 
date and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should obtain and 
associate with the claims file all outstanding VA medical 
records.  The claims currently records from the VA Medical Center 
(VAMC) in Long Beach, California dated up to October 15, 2008.  
The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO should obtain from the above-noted facility all 
outstanding records of VA treatment and/or evaluation of the 
Veteran since October 15, 2008.  The RO should follow the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities. 

The RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  The RO's adjudication of the claim for a higher rating 
for PTSD should include consideration of whether "staged" 
rating of the disability (assignment of different ratings for 
distinct periods of time, based on the facts found) pursuant to 
Fenderson (cited above) is appropriate.  Further, adjudication of 
the claim should particularly include all evidence added to the 
record since the RO last adjudicated the claim-to include, for 
the sake of efficiency, evidence submitted during the Board 
hearing, notwithstanding the waiver of initial RO consideration 
of that evidence.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Long Beach 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the Veteran, 
since October 15, 2008.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records and/or 
responses received should be associated with 
the claims file.

2.  The RO should send to the Veteran a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim on 
appeal that is not currently of record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, RO should 
arrange for the Veteran to undergo VA 
examination, by a psychologist or 
psychiatrist, at a VA medical or VA-contract 
facility.  If a VA-contract examination is 
scheduled, the RO should schedule the 
examination as close as possible to the 
Veteran's home address.

The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
psychological testing, if warranted) should 
be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should specifically render 
findings with respect to the existence and 
extent (or frequency, as appropriate) of: 
memory loss, depressed mood, anxiety, panic 
attacks, sleep impairment, impaired judgment, 
speech, impulse control and/or thought 
processes, neglect of personal hygiene and 
appearance, suicidal and/or homicidal 
ideation, and delusions and/or 
hallucinations.  The examiner should render a 
multi-axial diagnosis, including assignment 
of a Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's PTSD, and an 
explanation of what the score means.

The examiner should also discuss whether the 
record reflects an increase in the severity 
of the Veteran's PTSD-related symptomatology 
at any point since January 30, 2004 , and if 
so, the approximate date of the change.

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for higher initial 
rating for PTSD in light of all pertinent 
evidence (to particularly include all that 
added to the record since the RO's last 
adjudication of the claim) and legal 
authority (to include consideration of 
whether staged rating, pursuant to Fenderson 
(cited above), is appropriate).

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran an 
appropriate supplemental SOC that includes 
clear reasons and bases for the 
determination, and afford him the appropriate 
time period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


